


EXHIBIT 10.30

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT dated as of January 24, 2008 between THOMAS RENDE,
residing at                      (“Executive”), and MOVIE STAR, INC., a New York
corporation having its principal office at 1115 Broadway, New York, New York
10010 (“Company”).

WHEREAS, Executive is employed by the Company and the Company and Executive
desire to continue the employment of Executive on the terms set forth herein,
effective on the date (“Effective Date”) of the consummation of the transactions
contemplated by that certain Agreement and Plan of Merger and Reorganization,
dated as of December 18, 2006, as amended, by and among the Company, Fred Merger
Corp. and FOH Holdings, Inc. (“Merger Agreement”); and

WHEREAS, the Company and Executive desire to further set forth in a written
agreement the complete terms and conditions pursuant to which Executive shall
continue to be employed by the Company; and

WHEREAS, the Company and Executive intend that this Agreement shall supersede
any and all previous oral or written employment agreements between the Company
and Executive.

IT IS AGREED:

1. Employment, Duties and Acceptance.

1.1. General. During the Term (as defined herein), the Company shall employ
Executive as its Senior Vice President of Finance and Chief Financial Officer
(“CFO”). All of Executive’s powers and authority in any capacity shall at all
times be subject to the direction and control of the Company’s Board of
Directors and its Executive Chairman. Executive shall report directly to the
Executive Chairman of the Company. The Board or the Executive Chairman may
assign to Executive such general management and supervisory responsibilities and
executive duties for the Company or any subsidiary of the Company, including
serving as a director, as are consistent with Executive’s status as Senior Vice
President of Finance and CFO. The Company and Executive acknowledge that
Executive’s primary functions and duties as Senior Vice President of Finance and
CFO shall be to manage and supervise the Company’s financial operations.

1.2. Full-Time Position. Executive accepts such employment and agrees to devote
substantially all of his business time, energies and attention to the
performance of his duties hereunder. Nothing herein shall be construed as
preventing Executive from making and supervising personal investments, provided
they will not interfere with the performance of Executive’s duties hereunder or
violate the provisions of Section 6.4 hereof.

 

 

--------------------------------------------------------------------------------






1.3. Location. Executive shall be located in the New York City metropolitan
area. Executive shall undertake such travel, within or outside the United
States, as is reasonably necessary in the interests of the Company.

2. Term.

2.1. The Term will commence on the Effective Date and shall continue until
December 31, 2009, unless terminated earlier as hereinafter provided in this
Agreement, or unless extended by mutual written agreement of the Company and
Executive. Unless the Company and Executive have otherwise agreed in writing, if
Executive continues to work for the Company after the expiration of the Term,
his employment thereafter shall be under the same terms and conditions provided
for in this Agreement, except that his employment will be on an “at will” basis
and the provisions of Section 4.4 and Section 4.6(d)(i), (ii) and (vi) shall no
longer be in effect.

2.2. Prior Agreement. Prior to the Effective Date, the terms of Executive’s
employment by the Company shall be governed by the Amended and Restated
Employment Agreement between the Company and Executive dated as of November 28,
2006, as the same has been or may hereafter by amended (the “Prior Agreement”).
From and after the Effective Date, the Prior Agreement shall be terminated and
null, void and of no further effect.

3. Compensation and Benefits.

3.1. Annual Base Salary. During the Term, the Company shall pay to Executive a
salary (“Base Salary”) at the annual rate of $340,000, which shall be paid
retroactively to November 30, 2007, the date of mailing of the Company’s
Definitive Proxy Statement for its Special Meeting in lieu of Annual Meeting of
Shareholders to be held on or about January 23, 2008. Executive’s compensation
shall be paid in equal, periodic installments in accordance with the Company’s
normal payroll procedures.

3.2. Effective Date Bonus. On the Effective Date, the Company shall pay to
Executive a bonus (the “Effective Date Bonus”) comprised of the following:

(a) Cash in the amount of $75,000; and

(b) A number of shares of the Company’s common stock, $.01 par value (“Common
Stock”) determined by dividing $75,000 by the last sale price of a share of
Common Stock on the Effective Date, to be evidenced by a Stock Agreement in the
form annexed hereto as Exhibit A.

3.3. Annual Performance Bonus. In addition to Base Salary, for each of the
fiscal years ending July 26, 2008, July 25, 2009 and July 31, 2010, Executive
shall be eligible to earn a target annual incentive bonus equal to thirty-five
percent (35%) of his Base Salary (“Bonus”), which bonus shall be based on
achieving targeted performance goals as determined by the Company’s Compensation
Committee after consultation with the Executive. The Bonus payable to Executive,
if any, for the fiscal year ending July 31, 2010 shall be prorated to compensate
Executive for the period from July 26, 2009 to December 31, 2009. Any amounts
due under this Section 3.3 shall be payable to the Executive within 90 days of
the end of the applicable fiscal year in a cash lump-sum payment.

 

 

2

 

--------------------------------------------------------------------------------






3.4. Benefits. The Company will, at its own cost and expense, maintain (i) a
life insurance policy on the life of the Executive which will provide a death
benefit to the Executive’s beneficiary in the amount of $1,000,000 and which
will be owned by Executive; (ii) a disability insurance policy which will
provide a non-taxable benefit of at least $7,500 per month payable to Executive
until Executive attains the age of 64 and which will be owned by Executive;
provided, however, that Executive hereby acknowledges that the cost of premiums
for such disability insurance policy will be considered taxable income for
Executive in the year paid by the Company and will be reported by the Company to
the Internal Revenue Service as taxable income and (iii) such group medical
insurance covering Executive and Executive’s dependent family members and such
other benefits as are generally afforded to other senior executives of the
Company, subject to applicable waiting periods and other conditions. Provided
that (a) Executive is still employed by the Company on the date he attains age
62 and Executive thereafter retires from such employment and (b) the Company’s
Retired Senior Executive Medical Plan is in effect at the time of Executive’s
retirement, Executive shall be entitled to participate in the Company’s Retired
Senior Executive Medical Plan in accordance with all of the terms and conditions
thereof and contained in the letter from David M. Hogan to Thomas Rende dated
August 2, 1999 (copies of which are annexed hereto as Exhibit B), except that no
further approval of the Compensation Committee of the Board of Directors shall
be necessary for such participation. The provisions contained in the foregoing
sentence shall survive termination of this Agreement.

3.5. Vacation. Executive shall be entitled to four weeks of paid vacation during
each calendar year and to a reasonable number of other days off for religious
and personal reasons.

3.6. Automobile. The Company shall provide Executive with a suitable automobile
for business use and shall pay for all other costs associated with the use of
the vehicle, including insurance costs, repairs and maintenance. The Company
shall not be required to expend more than $800 per month during the Term for the
costs of leasing or purchasing such automobile (or, since Executive resides in
the State of New York where leasing may not be available, the comparable
quasi-lease arrangement (e.g., “smart-buy”)). The costs associated with
Executive’s automobile shall be considered taxable income to Executive, except
to the extent that it is documented to have been used by him for business
purposes.

3.7. Expenses. The Company will pay or reimburse Executive for all
transportation, hotel and other expenses reasonably incurred by Executive on
business trips and for all other ordinary and reasonable out-of-pocket expenses
actually incurred by him in the conduct of the business of the Company against
itemized vouchers submitted with respect to any such expenses and approved in
accordance with customary procedures.

4. Termination.

4.1. Death. If Executive dies during the term of this Agreement, Executive’s
employment hereunder shall terminate and the Company shall pay to Executive’s
estate the amount set forth in Section 4.6(a).

 

 

3

 

--------------------------------------------------------------------------------






4.2. Disability. The Company, by written notice to Executive, may terminate
Executive’s employment hereunder if Executive shall fail because of illness or
incapacity to render services of the character contemplated by this Agreement
for one hundred and eighty (180) consecutive calendar days in any consecutive
twelve calendar month period. Upon such termination, the Company shall pay to
Executive the amount set forth in Section 4.6(b).

4.3. By Company for “Cause”. The Company, by written notice to Executive, may
terminate Executive’s employment hereunder for “Cause.” As used herein, “Cause”
shall mean: (a) the refusal, or failure resulting from the lack of good faith
efforts, by Executive to carry out specific directions of the Board or the
Executive Chairman which are of a material nature and consistent with his then
current status with the Company, or the refusal, or failure resulting from the
lack of good faith efforts, by Executive to perform a material part of
Executive’s duties hereunder; (b) the commission by Executive of a material
breach of any of the provisions of this Agreement; (c) fraud or dishonest action
by Executive in his relations with the Company or any of its subsidiaries or
affiliates, or with any customer or business contact of the Company or any of
its subsidiaries or affiliates (“dishonest” for these purposes shall mean
Executive knowingly making a material misstatement or omission, or knowingly
committing a material improper act, for his personal benefit); or (d) the
conviction of Executive of any crime involving an act of moral turpitude.
Notwithstanding the foregoing, no “Cause” for termination shall be deemed to
exist with respect to Executive’s acts described in clauses (a) or (b) above,
unless the Company shall have given written notice to Executive specifying the
“Cause” with reasonable particularity and, within thirty (30) calendar days
after such notice, Executive shall not have cured or eliminated the problem or
thing giving rise to such “Cause;” provided, however, that a repeated breach
after notice and cure of any provision of clauses (a) or (b) above involving the
same or substantially similar actions or conduct, shall be grounds for
termination for “Cause” without any additional notice from the Company. Upon
such termination, the Company shall pay to executive the amount set forth in
Section 4.6(c).

4.4. By Employee for “Good Reason”. The Executive, by written notice to the
Company, may terminate Executive’s employment hereunder if a “Good Reason”
exists. For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following circumstances without the Executive’s prior express
written consent: (a) a substantial and material breach of this Agreement by the
Company; (b) a failure by the Company to make any payment to Executive when due,
unless the payment is not material and is being contested by the Company, in
good faith; or (c) a material and adverse change in Executive’s compensation and
benefits described in Section 3 of this Agreement with which Executive
disagrees. Notwithstanding the foregoing, “Good Reason” shall not be deemed to
exist with respect to the Company’s acts described in clauses (a), (b) or (c)
above, unless the Executive shall have given written notice to the Company
specifying the Good Reason with reasonable particularity and, within thirty (30)
calendar days after such notice, the Company shall not have cured or eliminated
the problem or thing giving rise to such Good Reason; provided, however, that a
repeated breach after notice and cure of any provision of clauses (a), (b) or
(c) above involving the same or substantially similar actions or conduct, shall
be grounds for termination for Good Reason without any additional notice from
the Executive. Upon such termination, the Company shall pay to Executive the
amount set forth in Section 4.6(d).

 

 

4

 

--------------------------------------------------------------------------------






4.5. By Company Without “Cause”. The Company may terminate Executive’s
employment hereunder without “Cause”. Upon such termination, the Company shall
pay to Executive the amount set forth in Section 4.6(d).

4.6. Compensation Upon Termination.

(a) Payment Upon Death. In the event that Executive’s employment is terminated
pursuant to Section 4.1, the Company shall no longer be under any obligation to
Executive or his legal representatives pursuant to this Agreement except for (i)
the Base Salary due Executive pursuant to Section 3.1 hereof through the date of
termination, (ii) any Bonus which would have become payable under Section 3.2
for the year in which the employment was terminated prorated by multiplying the
full amount of the Bonus by a fraction, the numerator of which is the number of
“full calendar months” worked by Executive during the year of termination and
the denominator of which is 12 (a “full calendar month” is a month in which the
Executive worked at least two weeks), which Bonus will be calculated and paid
after the Company’s fiscal year end and in accordance with the Company’s
customary procedures, (iii) all earned and previously approved but unpaid
Bonuses for any year prior to the year of termination, (iv) all valid expense
reimbursements and (v) all accrued but unused vacation pay.

(b) Payment Upon Disability. In the event that Executive’s employment is
terminated pursuant to Section 4.2, the Company shall no longer be under any
obligation to Executive or his legal representatives pursuant to this Agreement
except for (i) the Base Salary due Executive pursuant to Section 3.1 hereof
through the date of termination, (ii) any Bonus which would have become payable
under Section 3.3 for the year in which the employment was terminated prorated
by multiplying the full amount of the Bonus by a fraction, the numerator of
which is the number of “full calendar months” worked by Executive during the
year of termination and the denominator of which is 12 (a “full calendar month”
is a month in which the Executive worked at least two weeks), which Bonus will
be calculated and paid after the Company’s fiscal year end and in accordance
with the Company’s customary procedures, (iii) all earned and previously
approved but unpaid Bonuses for any year prior to the year of termination, (iv)
all valid expense reimbursements; (v) all accrued but unused vacation pay; and
(vi) medical coverage at the Company’s expense through the date of termination.

(c) Payment Upon Termination by the Company For “Cause”. If the Company
terminates Executive’s employment hereunder pursuant to Section 4.3, the Company
shall have no further obligations to the Executive hereunder, except the Company
shall pay to Executive his Base Salary, all valid expense reimbursements and all
unused vacation pay required by law through the date of termination.

(d) Payment Upon Termination by Company Without Cause, by Executive for “Good
Reason” or Following Expiration of Term. In the event that Executive’s
employment is terminated pursuant to Section 4.4 or 4.5, or if the Company does
not continue Executive’s employment at the end of the Term and thereafter upon
terms substantially similar to the terms of this Agreement (excluding the
Effective Date Bonus and the commitment to offer employment for a specified
term), the Company shall have no further obligations to Executive hereunder
except for: (i) the Base Salary due Executive pursuant to Section 3.1 hereof
through the end of the Term; (ii) any Bonus which would have become payable
under Section 3.3 through the end

 

 

5

 

--------------------------------------------------------------------------------






of the Term; (iii) all earned and previously approved but unpaid Bonuses; (iv)
all valid expense reimbursements; (v) all accrued but unused vacation pay; (vi)
the benefits set forth in Sections 3.4 and 3.6 through the end of the Term ;
(vii) the sum of $250,000.00, which shall be paid in equal installments in
accordance with the Company’s normal payroll procedures, so that the entire
amount shall be received by Executive by March 15th of the calendar year
following the date of termination of employment; and (viii) medical coverage at
the Company’s expense for one year commencing on either (a) the last day of the
Term if Executive’s employment is terminated during the Term or (b) the date of
termination if Executive’s employment is terminated at any time after the end of
the Term; provided, however, that Executive’s medical coverage shall terminate
upon the Executive becoming covered under a similar program by reason of
employment elsewhere. The provisions of Section 4.6(d)(iii), (iv), (v), (vii)
and (viii) shall survive termination of this Agreement, as applicable.

4.7. Resignation as Director Upon Termination of Employment. If Executive’s
employment hereunder is terminated for any reason, then Executive shall, at the
Company’s request, resign as a director of the Company and all of its
subsidiaries, effective upon the occurrence of such termination.

5. Executive Indemnity. The Company agrees to indemnify Executive and hold
Executive harmless against all costs, expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities (other than settlements to which the
Company does not consent, which consent shall not be unreasonably withheld)
(collectively, “Losses”) reasonably incurred by Executive in connection with any
claim, action, proceeding or investigation brought against or involving
Executive with respect to, arising out of or in any way relating to Executive’s
employment with the Company or Executive’s service as a director of the Company;
provided, however, that the Company shall not be required to indemnify Executive
for Losses incurred as a result of Executive’s intentional misconduct or gross
negligence (other than matters where Executive acted in good faith and in a
manner he reasonably believed to be in and not opposed to the Company’s best
interests). Executive shall promptly notify the Company of any claim, action,
proceeding or investigation under this paragraph and the Company shall be
entitled to participate in the defense of any such claim, action, proceeding or
investigation and, if it so chooses, to assume the defense with counsel selected
by the Company; provided that Executive shall have the right to employ counsel
to represent him (at the Company’s expense) if Company counsel would have a
“conflict of interest” in representing both the Company and Executive. The
Company shall not settle or compromise any claim, action, proceeding or
investigation without Executive’s consent, which consent shall not be
unreasonably withheld; provided, however, that such consent shall not be
required if the settlement entails only the payment of money and the Company
fully indemnifies Executive in connection therewith. The Company further agrees
to advance any and all expenses (including, without limitation, the fees and
expenses of counsel) reasonably incurred by the Executive in connection with any
such claim, action, proceeding or investigation, provided Executive first enters
into an appropriate agreement for repayment of such advances if indemnification
is found not to have been available.

 

 

6

 

--------------------------------------------------------------------------------






6. Protection of Confidential Information; Non-Solicitation.

6.1. Acknowledgement. Executive acknowledges that:

(a) As a result of his employment with the Company, Executive has obtained and
will obtain secret and confidential information concerning the business of the
Company and its subsidiaries and affiliates (referred to collectively in this
Section 6 as the “Company”), including, without limitation, financial
information, designs and other proprietary rights, trade secrets and “know-how,”
customers and sources (“Confidential Information”).

(b) The Company will suffer substantial damage which will be difficult to
compute if, during the period of his employment with the Company or thereafter,
Executive should divulge Confidential Information.

(c) The provisions of this Agreement are reasonable and necessary for the
protection of the business of the Company.

6.2. Confidentiality. Executive agrees that he will not at any time, either
during the Term or thereafter, divulge to any person or entity any Confidential
Information obtained or learned by him as a result of his employment with, or
prior retention by, the Company, except: (i) in the course of performing his
duties hereunder; (ii) with the Company’s express written consent; (iii) to the
extent that any such information is in the public domain other than as a result
of Executive’s breach of any of his obligations hereunder; or (iv) where
required to be disclosed by court order, subpoena or other government process.
If Executive shall be required to make disclosure pursuant to the provisions of
clause (iv) of the preceding sentence, Executive promptly, but in no event more
than two (2) business days after learning of such subpoena, court order, or
other government process, shall notify, by personal delivery or by electronic
means, confirmed by mail, the Company and, at the Company’s expense, Executive
shall: (a) take all reasonably necessary and lawful steps required by the
Company to defend against the enforcement of such subpoena, court order or other
government process and (b) permit the Company to intervene and participate with
counsel of its choice in any proceeding relating to the enforcement thereof.

6.3. Documents. Upon termination of his employment with the Company, Executive
will promptly deliver to the Company all memoranda, notes, records, reports,
manuals, drawings, blueprints and other documents (and all copies thereof)
relating to the business of the Company and all property associated therewith,
which he may then possess or have under his control; provided, however, that
Executive shall be entitled to retain copies of such documents reasonably
necessary to document his financial relationship (both past and future) with the
Company.

6.4. Non-Solicitation. During the period commencing on the date hereof and
ending on the date which is one year after the date upon which Executive’s
employment hereunder is terminated, Executive, without the prior written
permission of the Company, shall not, anywhere in the world, (i) employ or
retain, or have or cause any other person or entity to employ or retain, any
person who was employed or retained by the Company at any time within 180 days
prior to the termination of Executive’s employment; or (ii) solicit, interfere
with, or endeavor to entice away from the Company, for the benefit of any
person, firm or corporation engaged in any business which is directly or
indirectly in competition with the Company, any of its customers or other
persons with whom the Company has a contractual relationship.

 

 

7

 

--------------------------------------------------------------------------------






6.5. Injunctive Relief. If Executive commits a breach, or threatens to commit a
breach, of any of the provisions of Sections 6.2, 6.3 or 6.4, the Company shall
have the right and remedy to seek to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed by Executive that the services being rendered hereunder
to the Company are of a special, unique and extraordinary character and that any
such breach or threatened breach will cause irreparable injury to the Company
and that money damages will not provide an adequate remedy to the Company. The
rights and remedies enumerated in this Section 6.5 shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or equity. In connection with any legal action or proceeding arising out of or
relating to this Agreement, the prevailing party in such action or proceeding
shall be entitled to be reimbursed by the other party for the reasonable
attorneys’ fees and costs incurred by the prevailing party.

6.6. Modification. If any provision of this Section 6 is held to be
unenforceable because of the scope, duration or area of its applicability, the
tribunal making such determination shall have the power to modify such scope,
duration, or area, or all of them, and such provision or provisions shall then
be applicable in such modified form.

6.7. Survival. The provisions of this Section 6 shall survive the termination of
this Agreement for any reason, except in the event Executive is terminated by
the Company without “Cause”, or if Executive terminates this Agreement with
“Good Reason,” in either of which events, Section 6.4 shall be null and void and
of no further force or effect.

7. Miscellaneous Provisions.

7.1. Notices. All notices provided for in this Agreement shall be in writing,
and shall be deemed to have been duly given when (i) delivered personally to the
party to receive the same, or (ii) when mailed first class postage prepaid, by
certified mail, return receipt requested, addressed to the party to receive the
same at his or its address set forth below, or such other address as the party
to receive the same shall have specified by written notice given in the manner
provided for in this Section 7.1. All notices shall be deemed to have been given
as of the date of personal delivery or mailing thereof.

If to Executive:

Mr. Thomas Rende

 

 

8

 

--------------------------------------------------------------------------------






If to the Company:

Movie Star, Inc.

1115 Broadway

New York, New York 10010

Attn: Melvyn Knigin

With a copy in either case to:

Graubard Miller

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Attn: David Alan Miller, Esq.

Fax No.: (212) 818-8881

7.2. Entire Agreement; Waiver. This Agreement and the Stock Agreement set forth
the entire agreement of the parties relating to the employment of Executive and
are intended to supersede all prior negotiations, understandings and agreements.
No provisions of this Agreement or the Stock Agreement may be waived or changed
except by a writing by the party against whom such waiver or change is sought to
be enforced. The failure of any party to require performance of any provision
hereof shall in no manner affect the right at a later time to enforce such
provision.

7.3. Governing Law. All questions with respect to the construction of this
Agreement, and the rights and obligations of the parties hereunder, shall be
determined in accordance with the law of the State of New York applicable to
agreements made and to be performed entirely in New York.

7.4. Binding Effect; Nonassignability. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of the Company. This Agreement
shall not be assignable by Executive, but shall inure to the benefit of and be
binding upon Executive’s heirs and legal representatives.

7.5. Severability. Should any provision of this Agreement become legally
unenforceable, no other provision of this Agreement shall be affected, and this
Agreement shall continue as if the Agreement had been executed absent the
unenforceable provision.

7.6. Section 409A. This Agreement is intended to comply with the provisions of
Section 409A of the Internal Revenue Code (“Section 409A”). To the extent that
any payments and/or benefits provided hereunder are not considered compliant
with Section 409A, the parties agree that the Company shall take all actions
necessary to make such payments and/or benefits become compliant.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

 

9

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

 

 
/s/ Thomas Rende

 

 

 

THOMAS RENDE

 

 

 

MOVIE STAR, INC.



 

By: 


/s/ Melvyn Knigin

 

 

 

Melvyn Knigin

 

 

 

President and Chief Executive Officer

 

 

10

 

--------------------------------------------------------------------------------